Citation Nr: 0107183	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  00-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether injuries sustained by the veteran in a motor vehicle 
accident on May 6, 1990, resulted from the veteran's willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1974 to February 
1980.  The motor vehicle accident and related injuries 
involved in this appeal occurred after service on May 6, 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 administrative 
decision issued by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
the injuries sustained by the veteran in a motor vehicle 
accident on May 6, 1990, were due to the veteran's own 
willful misconduct.  This finding precluded an award of 
nonservice-connected pension benefits claimed by the veteran.  
The case is now ready for appellate review.  


FINDING OF FACT

A clear preponderance of the evidence of record shows that 
the motorcycle accident on May 6, 1990, occurred as a result 
of the veteran's consumption of alcohol prior to operating 
the motorcycle; the veteran's intoxication was the proximate 
cause of the motorcycle accident as well as the injuries that 
resulted from the accident.


CONCLUSION OF LAW

Injuries sustained by the veteran in a motorcycle accident on 
May 6, 1990, were the result of the veteran's willful 
misconduct.  38 U.S.C.A. §§ 1521, 5107(a) (West 1991); 
38 C.F.R. §§ 3.1(n), 3.301, 3.342 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was passed 
into law.  The law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary shall notify a claimant of the evidence necessary 
to substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.  

However, a careful review of the claims folder reveals that 
the veteran and his representative have clearly been informed 
of the evidence necessary to substantiate and support his 
present claim.  The veteran and his representative, have been 
clearly informed via an administrative decision and 
statements of the case that his claim for nonservice-
connected pension benefits has been denied on the basis that 
the injuries underlying his alleged permanent and total 
disability are shown to have resulted from intentional 
misconduct.  Specifically, the RO concluded that the 
veteran's injuries sustained in a motor vehicle accident 
proximately resulted from the veteran's prior consumption of 
alcohol.  The veteran and his representative have been 
provided the appropriate laws and regulations surrounding the 
issue of misconduct and the veteran was provided a personal 
hearing at the RO in March 2000 and given the opportunity of 
fully exploring the issue on appeal.  There is no additional 
evidence identified by the veteran which is outstanding but 
uncollected which would otherwise require remand in 
furtherance of VA's duty to assist in accordance with the 
Veterans Claims Assistance Act.  All known evidence relevant 
to the issue on appeal has been collected for review.  


Law and Regulation:  The Secretary shall pay to each veteran 
of a period of war who meets the service requirements of this 
section and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section, as increased from time to time.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a) (emphasis added). 
Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in drinking of a beverage to enjoy 
its intoxicating effects, intoxication results proximately 
and immediately in disability, the disability will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2).  


Facts:  A Colorado State Police investigator's traffic 
accident report reveals that the veteran was involved in a 
single vehicle motorcycle accident on May 6, 1990, at 
approximately 5:40 p.m., on what was apparently an 
undeveloped gravel and dirt road on a downgrade.  The vehicle 
was identified as a 1974 Honda 750 cc motorcycle with a 
Colorado license place.  The accident sketch indicates that 
the veteran was traveling on a 28-foot wide undeveloped road 
on a down slope and that at some point the motorcycle flipped 
end over end and from that point, the motorcycle and veteran 
traveled an additional 37 feet until they came to rest.  
The roadway was dry.  The description provided was that the 
veteran lost control of the motorcycle which flipped end over 
end.  Violations were recorded as "pending."  

Medical records from the Swedish Medical Center in Englewood, 
Colorado, document that the veteran was transported to their 
facility by helicopter for immediate evaluation in the 
emergency room.  He was admitted to the Swedish Medical 
Center at 6:35 p.m.  A CT scan showed skull fractures, 
zygomatic fracture and a left epidural hematoma with mass 
shift.  The diagnosis was motor vehicle accident with left 
epidural hematoma, multiple facial lacerations and brain 
injury.  

Records of this hospital admission indicate that the 
veteran's spouse reported that the veteran had consumed "a 
couple of beers earlier in the afternoon."  A blood alcohol 
test, documented as performed at 6:50 p.m. (fifteen minutes 
after admission, and one hour and 10 minutes after the 
estimated time of the accident per the police report), 
indicated that the veteran had a blood alcohol of .13.  Blood 
testing was also positive for cannabinoids/THC.  It was also 
noted in these records that the veteran had a past history of 
having sustained a concussion from a bicycle accident at age 
7 years and that he had had a previous motorcycle accident in 
1980, also involving a head injury.  Under social history was 
recorded, "[h]e does drink a lot.  Today he was drinking 
beer.  In the past he has drank rather heavily."  It was also 
noted that he smoked other drugs.  His wife reported that for 
the past three months he had only smoked cigarettes.  
Following the accident and injuries, the veteran was found to 
be hypertensive and the evaluation for hypertension noted 
some concern over possible excessive alcohol use/abuse, and 
the veteran was observed for possible withdrawal effects.  

The veteran was subsequently transferred to the Craig 
Hospital in Englewood, Colorado, for rehabilitation.  Records 
from this admission restate findings from the veteran's 
initial admission that he was positive for blood alcohol at 
.13 and for THC.  The discharge summary from Craig Hospital 
stated that it was "strongly recommended that [the veteran] 
obtain ongoing alcohol rehabilitation counseling which was an 
issue for him prior to this accident."  

On June 30, 1990, 52 days after the issuance of her initial 
accident report, the Colorado State Police woman who had 
responded to the scene of the accident and provided an 
initial report issued an amended accident report.  She wrote 
that there were three changes to her amended report.  First, 
violations were changed from pending to blank (or none).  She 
changed the State license tag of the motorcycle involved in 
the accident from Colorado to Texas.  Finally, she said she 
changed block "T" from number 2 to number 1 meaning "no 
impairment suspected."  There were no other changes. 

A report of a VA examination dated in March 1999 reflects 
that it was reported that the veteran had not been wearing a 
helmet at the time of the motorcycle accident.

In March 2000, the veteran and his spouse testified at a 
personal hearing at the RO.  The veteran reported that the 
road where he had his accident was a dirt and gravel road 
with a steep grade going up a hill or mountain and that this 
road had been grated several days before the accident.  It 
had been "smoothed...out for the school bus."  He said there 
was quite a bit of loose dirt.  He had no recollection of the 
accident itself since he was unconscious for a lengthy period 
after the accident.  The veteran indicated that after his 
discharge from medical care and return home, he met two young 
girls who he believed had witnessed the accident and who led 
him to believe that they had been in the road but that he had 
avoided hitting them.  He said there was no way to get in 
touch with them now as they had been residing at a home for 
wayward children or in a foster care situation.  The 
veteran's spouse testified that she did speak with these 
girls while the veteran was still hospitalized and that they 
said the motorcycle seemed to be backfiring and that it 
caused him some trouble.  These girls reported that because 
of the loose gravel the bike was sliding and he put his left 
foot down to try to regain control of the bike.  The 
veteran's wife opined that the accident resulted from the 
loose gravel, the veteran attempting to avoid hitting the 
girls, and the fact that the motorcycle wasn't running 
properly.  The veteran's spouse stated that the girls told 
her that they had been on the road playing around next to the 
house where they lived.  The veteran had no recollection of 
these two girls.  

The veteran testified that he had worked on the day of the 
accident, a Sunday, from 5 a.m. until 1:30 p.m.  He said he 
came home after work and had lunch and had "a beer" with 
lunch.  A friend stopped over and he had "a beer" with her.  
He had a motorcycle which had not been running and he worked 
on it to get it running, and "over my wife's objections" he 
drove up the hill or mountain as a test ride.  He put "a 
beer" in his pocket which he apparently drank once he arrived 
at the top of the hill.  He estimated that he drank three or 
four beers at the most prior to the accident.  The veteran's 
spouse testified that she always kept track of how much the 
veteran drank and that she believe there were only two beers 
in their refrigerator before the veteran came home from work 
that day.  

The veteran testified that he had had a discussion with the 
policewoman who had made the initial accident report at the 
scene.  When he asked her about the conflict between her 
amended report of "no impairment suspected" versus blood 
alcohol documented at the hospital, the veteran said that 
this policewoman told him that the blood test was not a valid 
test.  He stated that this was her opinion because "it was 
either like too much of a time from what had happened or 
because of medication that had been injected to me or due to 
blood loss or blood transfusions."  He testified that the 
policewoman "did a blood alcohol content and it came back 
that I as not impaired."  Then, when asked whether this 
policewoman did do a test at the accident scene, the veteran 
testified that she "said that she couldn't."  No charges 
resulted from this incident.  

The veteran also indicated that on his drive down the hill or 
mountain, he stopped at a neighbor's house for a brief visit 
and these neighbors submitted a written statement which both 
husband and wife signed which indicated that at the time in 
question, "we could smell alcohol on [the veteran] as we 
talked but he did not seem to be so intoxicated to where he 
should not drive."  

In discussing the motorcycle, the veteran indicated that it 
had not been running for several years or had been running 
only "on and off."  The veteran's spouse testified that it 
had not been running at all for 6 1/2 years.  The veteran 
indicated that the motorcycle was mechanically okay but that 
it had carburation problems.  When asked about his experience 
on motorcycles, the veteran indicated that he had done 
several cross-country trips, but that he had not recently 
ridden for at least six years except for one occasion when 
the motorcycle was used when their other vehicle was 
inoperable.  The veteran indicated that the road was covered 
with dirt and gravel and that he was experienced or familiar 
with this road.  He indicated that there was daylight at the 
time of the accident.  When asked about the THC content from 
the hospitalization blood work, the veteran indicated that he 
had used marijuana probably a couple weeks prior to the 
accident.  The veteran admitted that "I did drink on a daily 
basis.  But I tried not to ever let it impair any part of my 
life, and I never received any tickets or got into trouble 
because of it." 


Analysis:  In consideration of all of the evidence of record 
the Board determines that a clear preponderance of the 
evidence on file supports a finding that the injuries 
sustained by the veteran in a motor vehicle accident in May 
1990 were the result of his own willful misconduct.  
Specifically, the Board finds that the injuries received by 
the veteran in a motorcycle accident in May 1990 were 
incurred as a result of willful misconduct in that he chose 
to operate a motorcycle while under the influence of alcohol 
and that such choice involved deliberate or intentional 
wrongdoing with knowledge of or wanton or reckless disregard 
of its probable consequences.  

While there is certainly some dispute over the amount of 
alcohol the veteran consumed prior to the accident in 
question, the great weight of the evidence on file, including 
testimony of both the veteran and his spouse, clearly 
demonstrates that the veteran consumed some alcohol prior to 
this accident.  The veteran testified that he had three or 
four beers prior to the accident, including a final beer 
which was apparently consumed shortly before the accident 
itself.  The veteran's spouse claims that the veteran only 
had two beers prior to the accident.  The lay statement 
submitted by neighbors at the time of the personal hearing 
contains the acknowledgment of two individuals that they both 
smelled alcohol on the veteran's breath shortly before the 
accident.  While these laypersons opined a belief that the 
veteran did not appear too intoxicated to drive, these 
individuals, like the veteran and his spouse, clearly lack 
the requisite expertise to render a clinical or expert 
opinion as to the veteran's actual chemical degree of alcohol 
intoxication.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, the only objective clinical evidence on file 
indicates that blood alcohol testing performed on blood drawn 
from the veteran only 1 hour and 10 minutes after the 
accident itself revealed that the veteran had a blood alcohol 
level of .13.  The RO in its December 1999 Statement of the 
Case cited the 16th edition of the Merck Manual for the 
proposition that the legal driving level is .10 or less in 
most states, and that intoxication is often defined as 
present at this level.  The Board takes judicial notice of 
this fact.  It is well-known that the majority of 
jurisdictions in the United States use .10 blood alcohol 
content as the point at which it is strongly presumed that an 
individual is sufficiently intoxicated by alcohol consumption 
as to be prohibited from lawful operation of motor vehicles.  
In fact, many jurisdictions have now reduced this cutoff to 
.08.  Furthermore, while a blood alcohol of .10 has 
traditionally been viewed as strong evidence of intoxication, 
many jurisdictions throughout the country have replaced this 
strong presumption with laws which make operating a motor 
vehicle with a blood alcohol in excess of .10 a crime in and 
of itself, without regard to the actual subjective amount of 
alcohol intoxication exhibited by any given individual.  It 
is clear that a clinical blood alcohol level of .13 in an 
individual only 1 hour and 10 minutes after a motor vehicle 
accident is extremely strong and probative evidence that the 
individual was in fact intoxicated by alcohol at the actual 
time of the accident.  

While the veteran has attempted to dispute the clinical blood 
alcohol evidence by reliance on the supplemental accident 
report submitted by the Colorado policewoman (and his report 
of a conversation with this officer many years after the 
accident), the Board finds this supplemental report (and the 
report of conversation) of little probative value.  It is 
undisputed that at the time this police officer arrived at 
the accident scene, the accident had already occurred and the 
veteran was down and unconscious.  There is absolutely no 
indication that this officer performed any form of alcohol 
testing either by analysis of blood, breath, or by 
performance of physical sobriety testing, nor is there any 
indication of how such testing could be performed on an 
unconscious individual.  Because there is no index to the 
accident form, it is unknown what the numeral 2 at block T 
actually meant in the report initially prepared three days 
after the accident on May 9, 1990.  However, 52 days after 
the issuance of the initial report, this officer issued a 
supplemental report which changed block T from numeral 2 to 
numeral 1 which she indicated meant "no impairment 
suspected."  This is in fact consistent with the evidence on 
file in that it is difficult to understand how a police 
officer could have formed an opinion positive or negative 
about suspected intoxication considering that the veteran was 
down and unconscious.  Had the officer performed any form of 
alcohol testing it is certainly reasonable to conclude that 
the results would have been reflected in the accident report 
itself.  Had testing been performed and resulted in a clear 
finding, it is unclear why the policewoman would also note 
that impairment was or was not "suspected."  In any event, 
the probative value of a police officer's suspicion (from 
observing an unconscious individual) is far less than the 
results of a clinical blood alcohol test timely performed in 
a hospital setting.  

Moreover, in testimony with respect to purported testing 
completed by the officer at the scene, the veteran first 
indicated his belief that this policewoman did a blood 
alcohol test which demonstrated that he was not impaired, but 
when next asked whether this officer did in fact perform 
testing at the scene, the veteran recanted saying that "she 
couldn't."  Furthermore, the Board does not find the 
veteran's testimony about his conversation with this 
policewoman some 10 years after the incident in question to 
be particularly probative as to whether or not the hospital 
blood test was reliable.  The objective evidence on file 
shows that the veteran was taken from the accident scene to a 
private emergency room by helicopter and that his blood drawn 
at the hospital only 1 hour and 10 minutes after the 
estimated time of the accident.  Blood alcohol at that time 
was .130.  There is simply no competent evidence on file 
which probatively calls the results of that testing into 
question due to medication or blood transfusions or blood 
loss.  This clinical blood alcohol test result is certainly 
consistent with the undisputed evidence that the veteran did 
in fact consume some quantity of alcohol prior to the 
accident.  Given the fact that the veteran was involved in a 
single vehicle accident with no injuries to any other persons 
or property and given his physical condition when the officer 
arrived at the scene, it is clear that that officer's 
immediate attention would have been directed toward obtaining 
immediate emergency medical care.  Given the fact of the 
extent of the veteran's actual injuries from this accident 
(along with the absence of injuries to any other individuals 
or property) it is certainly not unusual that the veteran was 
not later charged with driving while intoxicated. 

Additionally, the Board finds little probative value in 
testimony provided at the personal hearing with respect to 
the possibility that this accident resulted from two young 
girls being in the road and that the veteran's injuries 
resulted when he operated the motorcycle to avoid them.  This 
is clearly the implication of testimony provided by the 
veteran's spouse during the hearing but given the fact that 
this testimony is based upon the veteran's spouse's 
recollection of a conversation held some ten years earlier 
with two young girls, some days after the actual accident 
occurred, makes this information extremely speculative and 
certainly less than strongly probative.  It was reported 
during the hearing that the caretaker or foster mother of 
these girls likely notified the authorities which resulted in 
the policewoman responding to the scene.  There is absolutely 
no indication in either of the accident reports issued by 
this policewoman that this accident occurred because children 
were playing in the road.  The diagram provided in this 
accident report provides no explanation or reason for the 
motorcycle accident and provides no indication that it 
resulted from children playing in the road.  

While evidence presented at the hearing indicated the 
veteran's motorcycle had not been running or used much over a 
period of years, there is no evidence or clear argument that 
a defect in the machine directly caused the accident and the 
veteran's injuries.  The veteran testified that the principle 
problem was carburetor adjustments.  When asked if it "was 
mechanically okay but you just didn't use it?" the veteran 
replied, "[t]o the main extent yes."  There is no evidence 
that the accident and injuries resulted from a defect of the 
motorcycle itself.   

A clear preponderance of the evidence on file reveals that 
the veteran consumed alcohol prior to operating his 
motorcycle, and the blood alcohol test provided 1 hour and 10 
minutes after the accident revealed an alcohol level of .13, 
sufficient to make the operation of a motor vehicle illegal 
in most, if not all, jurisdictions.  The Board finds that the 
veteran was in fact intoxicated by alcohol at the time he 
operated his motorcycle and, in the absence of any other 
reasonable or plausible explanation for this single vehicle 
accident, the Board concludes that his prior consumption of 
alcohol and intentional decision to thereafter operate his 
motorcycle was the direct and proximate cause of his accident 
and ensuing injuries.  

While the Board is certainly cognizant of the fact reported 
and objectively documented that this was a rural road with a 
dirt and gravel surface, the veteran testified that he was an 
experienced motorcycle rider and also that he was familiar 
and experienced with the conditions of this particular road.  
An experienced motorcycle rider (indeed a reasonably prudent 
operator of any experience level) would certainly operate his 
motorcycle on a dirt and gravel road with sufficient care to 
avoid the dangers inherent in such enterprise.  In this 
regard, it is noteworthy that the diagram provided in the 
police accident report clearly indicates the veteran and his 
motorcycle traveled a significant distance from the point at 
which it flipped until the veteran and his motorcycle came to 
rest.  This is objective evidence indicative of some degree 
of speed at the time that the veteran lost control of his 
motorcycle.  While there is no evidence of the speed limit on 
this road or the speed at which the veteran was actually 
operating his motor vehicle at the time of the accident, the 
objective police report does indicate that the veteran and 
his motorcycle traveled approximately 37 feet (and farther 
for the veteran himself) from the time that he lost control 
and flipped until the time he and the motorcycle came to 
rest.  This is objective evidence supporting a reasonable 
conclusion that the veteran may in fact have been operating 
his motorcycle at a speed in excess of that which was safe 
considering conditions then present, including the fact of a 
dirt and gravel road.  

Collectively, the clear preponderance of the evidence reveals 
that the veteran's accident and ensuing injuries directly and 
proximately resulted from his previous indulgence in alcohol 
to the point of intoxication and that this intoxication 
prevented the veteran from operating his motorcycle in a 
prudent and safe manner, and directly resulted in the 
ensuring injuries.  These injuries accordingly, resulted from 
the veteran's misconduct in choosing to drive a motorcycle 
while under the influence of alcohol and such choice involved 
deliberate or intentional wrongdoing with knowledge of or 
wanton or reckless disregard of the probable consequences.  


ORDER

Injuries sustained by the veteran in a motor vehicle accident 
on May 6, 1990, were the result of the veteran's intentional 
misconduct.  The benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

